Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |1 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |2 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |3 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |4 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |5 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |6 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |7 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |8 Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. |9 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds, the Franklin Pelagos Commodities Strategy Fund and the Franklin Pelagos Managed Futures Strategy Fund (Funds). The shares of the Funds are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Funds' significant accounting policies. a. Financial Instrument Valuation The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing net asset value. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds
